Name: Political and Security Committee Decision (CFSP) 2018/992 of 11 July 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (EUTM Somalia/1/2018)
 Type: Decision
 Subject Matter: Africa;  European construction;  defence;  cooperation policy;  EU institutions and European civil service
 Date Published: 2018-07-13

 13.7.2018 EN Official Journal of the European Union L 177/12 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/992 of 11 July 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (EUTM Somalia/1/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2010/96/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia), including the decisions to appoint the subsequent EU Mission Commanders. (2) Council Decision (CFSP) 2017/971 (2) amended the chain of command of EUTM Somalia. Consequently, Political and Security Committee Decision (CFSP) 2016/396 (3) was repealed, and Brigadier General Maurizio MORENA was appointed as the EU Mission Force Commander of EUTM Somalia. (3) On 26 June 2017, the PSC adopted Decision (CFSP) 2017/1160 (4) appointing Colonel Pietro ADDIS to succeed Brigadier General Maurizio MORENA as the EU Mission Force Commander of EUTM Somalia. (4) On 18 June 2018, the EU Military Committee recommended that the PSC appoint Colonel Matteo Giacomo SPREAFICO to succeed Brigadier General Pietro ADDIS as the EU Mission Force Commander of EUTM Somalia as from 16 July 2018. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Colonel Matteo Giacomo SPREAFICO is hereby appointed as the EU Mission Force Commander of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) as from 16 July 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 July 2018. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 44, 19.2.2010, p. 16. (2) Council Decision (CFSP) 2017/971 of 8 June 2017 determining the planning and conduct arrangements for EU non-executive military CSDP missions and amending Decisions 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces, 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian armed forces (EUTM Mali) and (CFSP) 2016/610 on a European Union CSDP military training mission in the Central African Republic (EUTM RCA) (OJ L 146, 9.6.2017, p.133). (3) Political and Security Committee Decision (CFSP) 2016/396 of 15 March 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) and repealing Decision (CFSP) 2015/173 (EUTM Somalia/1/2016) (OJ L 73, 18.3.2016, p. 99). (4) Political and Security Committee Decision (CFSP) 2017/1160 of 26 June 2017 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (EUTM Somalia/1/2017) (OJ L 167, 30.6.2017, p. 37).